Name: Directive 2006/115/EC of the European Parliament and of the Council of 12Ã DecemberÃ 2006 on rental right and lending right and on certain rights related toÃ copyright in the field of intellectual property (codified version)
 Type: Directive
 Subject Matter: research and intellectual property;  European Union law;  culture and religion;  consumption;  marketing
 Date Published: 2006-12-27

 27.12.2006 EN Official Journal of the European Union L 376/28 DIRECTIVE 2006/115/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 12 December 2006 on rental right and lending right and on certain rights related to copyright in the field of intellectual property (codified version) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 47(2), 55 and 95 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee, Acting in accordance with the procedure laid down in Article 251 of the Treaty (1), Whereas: (1) Council Directive 92/100/EEC of 19 November 1992 on rental right and lending right and on certain rights related to copyright in the field of intellectual property (2) has been substantially amended several times (3). In the interests of clarity and rationality the said Directive should be codified. (2) Rental and lending of copyright works and the subject matter of related rights protection is playing an increasingly important role in particular for authors, performers and producers of phonograms and films. Piracy is becoming an increasing threat. (3) The adequate protection of copyright works and subject matter of related rights protection by rental and lending rights as well as the protection of the subject matter of related rights protection by the fixation right, distribution right, right to broadcast and communication to the public can accordingly be considered as being of fundamental importance for the economic and cultural development of the Community. (4) Copyright and related rights protection must adapt to new economic developments such as new forms of exploitation. (5) The creative and artistic work of authors and performers necessitates an adequate income as a basis for further creative and artistic work, and the investments required particularly for the production of phonograms and films are especially high and risky. The possibility of securing that income and recouping that investment can be effectively guaranteed only through adequate legal protection of the rightholders concerned. (6) These creative, artistic and entrepreneurial activities are, to a large extent, activities of self-employed persons. The pursuit of such activities should be made easier by providing a harmonised legal protection within the Community. To the extent that these activities principally constitute services, their provision should equally be facilitated by a harmonised legal framework in the Community. (7) The legislation of the Member States should be approximated in such a way as not to conflict with the international conventions on which the copyright and related rights laws of many Member States are based. (8) The legal framework of the Community on the rental right and lending right and on certain rights related to copyright can be limited to establishing that Member States provide rights with respect to rental and lending for certain groups of rightholders and further to establishing the rights of fixation, distribution, broadcasting and communication to the public for certain groups of rightholders in the field of related rights protection. (9) It is necessary to define the concepts of rental and lending for the purposes of this Directive. (10) It is desirable, with a view to clarity, to exclude from rental and lending within the meaning of this Directive certain forms of making available, as for instance making available phonograms or films for the purpose of public performance or broadcasting, making available for the purpose of exhibition, or making available for on-the-spot reference use. Lending within the meaning of this Directive should not include making available between establishments which are accessible to the public. (11) Where lending by an establishment accessible to the public gives rise to a payment the amount of which does not go beyond what is necessary to cover the operating costs of the establishment, there is no direct or indirect economic or commercial advantage within the meaning of this Directive. (12) It is necessary to introduce arrangements ensuring that an unwaivable equitable remuneration is obtained by authors and performers who must remain able to entrust the administration of this right to collecting societies representing them. (13) The equitable remuneration may be paid on the basis of one or several payments at any time on or after the conclusion of the contract. It should take account of the importance of the contribution of the authors and performers concerned to the phonogram or film. (14) It is also necessary to protect the rights at least of authors as regards public lending by providing for specific arrangements. However, any measures taken by way of derogation from the exclusive public lending right should comply in particular with Article 12 of the Treaty. (15) The provisions laid down in this Directive as to rights related to copyright should not prevent Member States from extending to those exclusive rights the presumption provided for in this Directive with regard to contracts concerning film production concluded individually or collectively by performers with a film producer. Furthermore, those provisions should not prevent Member States from providing for a rebuttable presumption of the authorisation of exploitation in respect of the exclusive rights of performers provided for in the relevant provisions of this Directive, in so far as such presumption is compatible with the International Convention for the Protection of Performers, Producers of Phonograms and Broadcasting Organisations (hereinafter referred to as the Rome Convention). (16) Member States should be able to provide for more far-reaching protection for owners of rights related to copyright than that required by the provisions laid down in this Directive in respect of broadcasting and communication to the public. (17) The harmonised rental and lending rights and the harmonised protection in the field of rights related to copyright should not be exercised in a way which constitutes a disguised restriction on trade between Member States or in a way which is contrary to the rule of media exploitation chronology, as recognised in the judgment handed down in SociÃ ©tÃ © CinÃ ©thÃ ¨que v. FNCF (4). (18) This Directive should be without prejudice to the obligations of the Member States relating to the time-limits for transposition into national law of the Directives as set out in Part B of Annex I, HAVE ADOPTED THIS DIRECTIVE: CHAPTER I RENTAL AND LENDING RIGHT Article 1 Object of harmonisation 1. In accordance with the provisions of this Chapter, Member States shall provide, subject to Article 6, a right to authorise or prohibit the rental and lending of originals and copies of copyright works, and other subject matter as set out in Article 3(1). 2. The rights referred to in paragraph 1 shall not be exhausted by any sale or other act of distribution of originals and copies of copyright works and other subject matter as set out in Article 3(1). Article 2 Definitions 1. For the purposes of this Directive the following definitions shall apply: (a) rental means making available for use, for a limited period of time and for direct or indirect economic or commercial advantage; (b) lending means making available for use, for a limited period of time and not for direct or indirect economic or commercial advantage, when it is made through establishments which are accessible to the public; (c) film means a cinematographic or audiovisual work or moving images, whether or not accompanied by sound. 2. The principal director of a cinematographic or audiovisual work shall be considered as its author or one of its authors. Member States may provide for others to be considered as its co-authors. Article 3 Rightholders and subject matter of rental and lending right 1. The exclusive right to authorise or prohibit rental and lending shall belong to the following: (a) the author in respect of the original and copies of his work; (b) the performer in respect of fixations of his performance; (c) the phonogram producer in respect of his phonograms; (d) the producer of the first fixation of a film in respect of the original and copies of his film. 2. This Directive shall not cover rental and lending rights in relation to buildings and to works of applied art. 3. The rights referred to in paragraph 1 may be transferred, assigned or subject to the granting of contractual licences. 4. Without prejudice to paragraph 6, when a contract concerning film production is concluded, individually or collectively, by performers with a film producer, the performer covered by this contract shall be presumed, subject to contractual clauses to the contrary, to have transferred his rental right, subject to Article 5. 5. Member States may provide for a similar presumption as set out in paragraph 4 with respect to authors. 6. Member States may provide that the signing of a contract concluded between a performer and a film producer concerning the production of a film has the effect of authorising rental, provided that such contract provides for an equitable remuneration within the meaning of Article 5. Member States may also provide that this paragraph shall apply mutatis mutandis to the rights included in Chapter II. Article 4 Rental of computer programs This Directive shall be without prejudice to Article 4(c) of Council Directive 91/250/EEC of 14 May 1991 on the legal protection of computer programs (5). Article 5 Unwaivable right to equitable remuneration 1. Where an author or performer has transferred or assigned his rental right concerning a phonogram or an original or copy of a film to a phonogram or film producer, that author or performer shall retain the right to obtain an equitable remuneration for the rental. 2. The right to obtain an equitable remuneration for rental cannot be waived by authors or performers. 3. The administration of this right to obtain an equitable remuneration may be entrusted to collecting societies representing authors or performers. 4. Member States may regulate whether and to what extent administration by collecting societies of the right to obtain an equitable remuneration may be imposed, as well as the question from whom this remuneration may be claimed or collected. Article 6 Derogation from the exclusive public lending right 1. Member States may derogate from the exclusive right provided for in Article 1 in respect of public lending, provided that at least authors obtain a remuneration for such lending. Member States shall be free to determine this remuneration taking account of their cultural promotion objectives. 2. Where Member States do not apply the exclusive lending right provided for in Article 1 as regards phonograms, films and computer programs, they shall introduce, at least for authors, a remuneration. 3. Member States may exempt certain categories of establishments from the payment of the remuneration referred to in paragraphs 1 and 2. CHAPTER II RIGHTS RELATED TO COPYRIGHT Article 7 Fixation right 1. Member States shall provide for performers the exclusive right to authorise or prohibit the fixation of their performances. 2. Member States shall provide for broadcasting organisations the exclusive right to authorise or prohibit the fixation of their broadcasts, whether these broadcasts are transmitted by wire or over the air, including by cable or satellite. 3. A cable distributor shall not have the right provided for in paragraph 2 where it merely retransmits by cable the broadcasts of broadcasting organisations. Article 8 Broadcasting and communication to the public 1. Member States shall provide for performers the exclusive right to authorise or prohibit the broadcasting by wireless means and the communication to the public of their performances, except where the performance is itself already a broadcast performance or is made from a fixation. 2. Member States shall provide a right in order to ensure that a single equitable remuneration is paid by the user, if a phonogram published for commercial purposes, or a reproduction of such phonogram, is used for broadcasting by wireless means or for any communication to the public, and to ensure that this remuneration is shared between the relevant performers and phonogram producers. Member States may, in the absence of agreement between the performers and phonogram producers, lay down the conditions as to the sharing of this remuneration between them. 3. Member States shall provide for broadcasting organisations the exclusive right to authorise or prohibit the rebroadcasting of their broadcasts by wireless means, as well as the communication to the public of their broadcasts if such communication is made in places accessible to the public against payment of an entrance fee. Article 9 Distribution right 1. Member States shall provide the exclusive right to make available to the public, by sale or otherwise, the objects indicated in points (a) to (d), including copies thereof, hereinafter the distribution right: (a) for performers, in respect of fixations of their performances; (b) for phonogram producers, in respect of their phonograms; (c) for producers of the first fixations of films, in respect of the original and copies of their films; (d) for broadcasting organisations, in respect of fixations of their broadcasts as set out in Article 7(2). 2. The distribution right shall not be exhausted within the Community in respect of an object as referred to in paragraph 1, except where the first sale in the Community of that object is made by the rightholder or with his consent. 3. The distribution right shall be without prejudice to the specific provisions of Chapter I, in particular Article 1(2). 4. The distribution right may be transferred, assigned or subject to the granting of contractual licences. Article 10 Limitations to rights 1. Member States may provide for limitations to the rights referred to in this Chapter in respect of: (a) private use; (b) use of short excerpts in connection with the reporting of current events; (c) ephemeral fixation by a broadcasting organisation by means of its own facilities and for its own broadcasts; (d) use solely for the purposes of teaching or scientific research. 2. Irrespective of paragraph 1, any Member State may provide for the same kinds of limitations with regard to the protection of performers, producers of phonograms, broadcasting organisations and of producers of the first fixations of films, as it provides for in connection with the protection of copyright in literary and artistic works. However, compulsory licences may be provided for only to the extent to which they are compatible with the Rome Convention. 3. The limitations referred to in paragraphs 1 and 2 shall be applied only in certain special cases which do not conflict with a normal exploitation of the subject matter and do not unreasonably prejudice the legitimate interests of the rightholder. CHAPTER III COMMON PROVISIONS Article 11 Application in time 1. This Directive shall apply in respect of all copyright works, performances, phonograms, broadcasts and first fixations of films referred to in this Directive which were, on 1 July 1994, still protected by the legislation of the Member States in the field of copyright and related rights or which met the criteria for protection under this Directive on that date. 2. This Directive shall apply without prejudice to any acts of exploitation performed before 1 July 1994. 3. Member States may provide that the rightholders are deemed to have given their authorisation to the rental or lending of an object referred to in points (a) to (d) of Article 3(1) which is proven to have been made available to third parties for this purpose or to have been acquired before 1 July 1994. However, in particular where such an object is a digital recording, Member States may provide that rightholders shall have a right to obtain an adequate remuneration for the rental or lending of that object. 4. Member States need not apply the provisions of Article 2(2) to cinematographic or audiovisual works created before 1 July 1994. 5. This Directive shall, without prejudice to paragraph 3 and subject to paragraph 7, not affect any contracts concluded before 19 November 1992. 6. Member States may provide, subject to the provisions of paragraph 7, that when rightholders who acquire new rights under the national provisions adopted in implementation of this Directive have, before 1 July 1994, given their consent for exploitation, they shall be presumed to have transferred the new exclusive rights. 7. For contracts concluded before 1 July 1994, the unwaivable right to an equitable remuneration provided for in Article 5 shall apply only where authors or performers or those representing them have submitted a request to that effect before 1 January 1997. In the absence of agreement between rightholders concerning the level of remuneration, Member States may fix the level of equitable remuneration. Article 12 Relation between copyright and related rights Protection of copyright-related rights under this Directive shall leave intact and shall in no way affect the protection of copyright. Article 13 Communication Member States shall communicate to the Commission the main provisions of national law adopted in the field covered by this Directive. Article 14 Repeal Directive 92/100/EEC is hereby repealed, without prejudice to the obligations of the Member States relating to the time-limits for transposition into national law of the Directives as set out in Part B of Annex I. References made to the repealed Directive shall be construed as being made to this Directive and should be read in accordance with the correlation table in Annex II. Article 15 Entry into force This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 16 Addressees This Directive is addressed to the Member States. Done at Strasbourg, 12 December 2006. For the European Parliament The President J. BORRELL FONTELLES For the Council The President M. PEKKARINEN (1) Opinion of the European Parliament delivered on 12 October 2006 (not yet published in the Official Journal). (2) OJ L 346, 27.11.1992, p. 61. Directive as last amended by Directive 2001/29/EC of the European Parliament and of the Council (OJ L 167, 22.6.2001, p. 10). (3) See Annex I, Part A. (4) Joined Cases 60/84 and 61/84 [1985] ECR 2 605. (5) OJ L 122, 17.5.1991, p. 42. Directive as amended by Directive 93/98/EEC (OJ L 290, 24.11.1993, p. 9). ANNEX I PART A Repealed Directive with its successive amendments Council Directive 92/100/EEC (OJ L 346, 27.11.1992, p. 61) Council Directive 93/98/EEC (OJ L 290, 24.11.1993, p. 9) Article 11(2) only Directive 2001/29/EC of the European Parliament and of the Council (OJ L 167, 22.6.2001, p. 10) Article 11(1) only PART B List of time-limits for transposition into national law (referred to in Article 14) Directive Time-limit for transposition 92/100/EEC 1 July 1994 93/98/EEC 30 June 1995 2001/29/EC 21 December 2002 ANNEX II CORRELATION TABLE Directive 92/100/EEC This Directive Article 1(1) Article 1(1) Article 1(2) Article 2(1), introductory words and point (a) Article 1(3) Article 2(1), point (b) Article 1(4) Article 1(2) Article 2(1), introductory words Article 3(1), introductory words Article 2(1), first indent Article 3(1)(a) Article 2(1), second indent Article 3(1)(b) Article 2(1), third indent Article 3(1)(c) Article 2(1), fourth indent, first sentence Article 3(1)(d) Article 2(1), fourth indent, second sentence Article 2(1), point (c) Article 2(2) Article 2 (2) Article 2(3) Article 3(2) Article 2(4) Article 3(3) Article 2(5) Article 3(4) Article 2(6) Article 3(5) Article 2(7) Article 3(6) Article 3 Article 4 Article 4 Article 5 Article 5(1) to (3) Article 6(1) to (3) Article 5(4)  Article 6 Article 7 Article 8 Article 8 Article 9(1), introductory words and final words Article 9(1), introductory words Article 9(1), first indent Article 9(1)(a) Article 9(1), second indent Article 9(1)(b) Article 9(1), third indent Article 9(1)(c) Article 9(1), fourth indent Article 9(1)(d) Article 9(2), (3) and (4) Article 9(2), (3) and (4) Article 10(1) Article 10(1) Article 10(2), first sentence Article 10(2), first subparagraph Article 10(2), second sentence Article 10(2), second subparagraph Article 10(3) Article 10(3) Article 13(1) and (2) Article 11(1) and (2) Article 13(3), first sentence Article 11(3), first subparagraph Article 13(3), second sentence Article 11(3), second subparagraph Article 13(4) Article 11(4) Article 13(5)  Article 13(6) Article 11(5) Article 13(7) Article 11(6) Article 13(8)  Article 13(9) Article 11(7) Article 14 Article 12 Article 15(1)  Article 15(2) Article 13  Article 14  Article 15 Article 16 Article 16  Annex I  Annex II